Citation Nr: 1043144	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular rating pursuant to the 
provisions of 38
C.F.R. § 3.321(b) for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. H.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to 
February 1946.  He earned the Purple Heart Medal and Combat 
Infantryman Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which in pertinent 
part granted an increase in the schedular disability rating for 
bilateral hearing loss disability, from 60 to 70 percent 
effective November 8, 2005.  The Veteran perfected an appeal from 
that decision.

In January 2008, the Veteran testified before a Decision Review 
Officer of the RO.

During the pendency of the appeal, in a February 2008 rating 
decision, the RO increased the disability rating for bilateral 
hearing loss from 70 to 80 percent, effective from February 7, 
2008.  

In June 2009, the Veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is in 
the record.  

In a September 2009 decision, the Board granted the bilateral 
hearing loss disability an 80 percent schedular disability rating 
for the entire appeal period; that is, the Board granted an 80 
percent disability rating for the appeal period prior to February 
7, 2008.  In the decision the Board also remanded the case in 
pertinent part for further development with respect to whether an 
extraschedular rating should be considered pursuant to 38 C.F.R. 
§ 3.321(b) (2010) for bilateral hearing loss disability.  A 
November 2009 rating decision effectuated the grant of an 80 
percent schedular disability rating, effective from November 8, 
2005.

In June 2010, the Board remanded the case after determining that 
certain development ordered in September 2009 had not been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability does not result 
in marked interference with employment or frequent 
hospitalization, or otherwise present an exceptional or unusual 
disability picture so as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, even 
if the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters sent to the 
Veteran in March 2006, April 2006, October 2007, May 2008, and 
November 2009.  These documents in combination provided notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  By way of these 
letters the RO informed the Veteran of what evidence was required 
to substantiate a claim for an extra-schedular rating pursuant to 
the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The RO has provided adequate notice of how 
effective dates are assigned.  The claim was subsequently 
readjudicated most recently in an August 2010 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim on appeal.  In any event, the claimant has never alleged 
how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he has 
not established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder relevant to 
the decision below.  Findings from the reports of VA audiology 
examinations in February and May 2008, and in July 2010 are 
adequate for the purposes of deciding the claim on appeal decided 
below.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard the Board is 
satisfied as to compliance with the instructions from its June 
2010 remand during the pendency of the appeal.  The Board finds 
that the RO complied with these instructions.  The Board remanded 
the case to the RO in June 2010, in part for the RO to obtain 
additional evidence including by providing a VA examination of 
the Veteran for the purpose of obtaining an opinion pertinent to 
the issue on appeal.  Review of the record shows that the RO 
substantially complied with these orders on remand.

The Veteran was also notified of the opportunity to present 
testimony before the Board, which he did before the undersigned 
in a June 2009 Travel Board hearing at the RO.   

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran is claiming an increased rating for his service-
connected bilateral hearing loss disability, to be evaluated here 
solely on the basis of extraschedular evaluation.  Evaluation of 
this disability on a schedular basis is not a subject of this 
decision.  

Evaluation of the bilateral hearing loss disability on a 
schedular basis was the subject of the adjudication in the 
September 2009 Board decision, in which the Board bifurcated the 
claim for an increased disability rating for bilateral hearing 
loss disability.  The Board adjudicated the rating claim as to 
the schedular rating basis, and remanded as to entitlement to an 
extraschedular disability rating pursuant to the provisions of 38 
C.F.R. § 3.321(b).  Thus, here the adjudication is solely as to 
the issue of entitlement to an extra-schedular rating, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1), for the Veteran's 
service-connected bilateral hearing loss disability.  
 
Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The Rating Schedule will represent, as 
far as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from a service-
connected disability.  38 C.F.R. § 3.321(a).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
that schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
Id.  

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2010).   

The lay statements and testimony describing the symptoms of the 
Veteran's service-connected bilateral hearing loss disability is 
considered to be competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  However, these statements must be 
considered in conjunction with the objective medical evidence of 
record and the pertinent criteria, in this case, that pertaining 
to assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability.  See 38 C.F.R. 
§ 3.321(b).  

The Board has reviewed the pertinent lay and medical evidence of 
record.  As discussed below, the evidence does not show that the 
Veteran's service-connected bilateral hearing loss disability 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.

First, there is no evidence that this service-connected 
disability has resulted in the Veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record since 
service does not show that the Veteran has been hospitalized for 
the bilateral hearing loss disability; and the Veteran has not 
claimed otherwise.

Second, as discussed below, the evidence does not show that there 
has been a marked interference with employment due to his 
service-connected hearing loss  disability.  

The Veteran submitted his claim on appeal in November 2005.  The 
material evidence pertaining to this claim includes VA and 
private treatment records dated from the 1980s through June 2009; 
and the reports of VA examinations including most recently in 
July 2010 when the examiner provided an opinion on the question 
of the impact of the Veteran's bilateral hearing loss on the 
Veteran's employability.

In January 2008, the Veteran testified before an RO hearing 
officer that background noise quickly drowned out people to whom 
he was listening.  He testified that without hearing 
amplification, he was essentially deaf in both ears and that the 
only previous audiometry, in 2006, did not reflect the actual 
severity of his hearing loss disability.  In June 2009, the 
Veteran testified before the undersigned Veterans Law Judge that 
he had great difficulty hearing conversation.

As noted above, with respect to the service-connected bilateral 
hearing loss disability, the issue of entitlement to an increased 
schedular rating is no longer before the Board; the adjudication 
here is solely as to the issue of entitlement to an extra-
schedular rating for bilateral hearing loss, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1). 

In summary on review of the record, there is nothing in these 
records to indicate that that the Veteran's service-connected 
bilateral hearing loss disability represents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The evidence 
does not show that the disability presents a disability picture 
resulting in a marked interference with employment or frequent 
periods of hospitalization.  There is no indication in the record 
since service that the Veteran has been hospitalized due to his 
service-connected bilateral hearing loss disability.  

Regarding the question of interference with employment, although 
there is evidence that there is some level of interference caused 
by the bilateral hearing loss, the evidence does not show that 
the condition represents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  

As reflected in a July 2010 VA examination, a VA audiologist 
reviewed the claims file and provided an opinion that the 
Veteran's hearing loss disability did not result in or cause 
unemployability of the Veteran.  In this regard, the examiner 
noted that the Veteran had significant bilateral hearing loss, 
worse for the left ear; and that he wears binaural hearing aids.  
The examiner opined that the Veteran may have difficulty 
understanding speech, especially in noisy environments; however 
with his hearing aids, his speech understanding abilities were 
much improved.  The examiner opined that the Veteran's hearing 
loss would not prevent the Veteran from gaining employment, 
noting that deaf individuals were able to maintain employment, 
and the Veteran was not deaf or even functionally deaf-he was 
hearing impaired.

On review of the competent evidence overall, and the above 
opinion in particular, the Board finds that the evidence shows a 
certain significant level of impairment in earning capacity due 
to the service-connected bilateral hearing loss; however, there 
is no evidence that the nature and severity of the hearing loss 
symptoms are beyond what is contemplated by the applicable 
schedular criteria.  Under that criteria the Veteran is currently 
assigned an 80 percent disability rating for bilateral hearing 
loss on a schedular basis, a percentage level reflecting 
significant impairment.  

Based on the foregoing, the Board finds the evidence is against 
the Veteran's claim that the disability picture presented by the 
service-connected bilateral hearing loss disability warrants the 
assignment of an increased rating on an extraschedular basis.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  The Board 
finds that the Veteran's service-connected bilateral hearing loss 
does not present an exceptional or unusual disability picture.  
There is no evidence supporting a finding that his service-
connected bilateral hearing loss is productive of marked 
interference with employment or frequent periods of 
hospitalization, rendering impractical the application of the 
regular schedular standards.  
 
Thus, based on a careful analysis of the lay and medical 
evidence, the Board concludes that the Veteran's service-
connected bilateral hearing loss does not warrant entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
for bilateral hearing loss disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


